UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7063



WALTER ALBERT YOUNIE,

                                           Petitioner - Appellant,

          versus


ROBERT KUPEC, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
1964-AMD)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Albert Younie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Albert Younie seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) and denying his motion for

reconsideration.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Younie v. Kupec, No. CA-00-

1964-AMD (D. Md. July 3 & July 13, 2000).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 12, 2000, the district court’s records show that it was
entered on the docket sheet on July 13, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2